Citation Nr: 1002474	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a vestibular 
disorder manifested by complaint of dizziness.

3.  Entitlement to an initial rating greater than 10 percent 
for chloracne. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran had active service from November 1965 to November 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2007, August 2008, and February 
2009-issued rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
April 2007 rating decision denied service connection for pes 
planus.  The August 2008 rating decision assigned an initial 
10 percent rating for recently service-connected chloracne of 
the face.  The February 2009 decision, in pertinent part, 
denied service connection for dizziness.  The Veteran seeks 
service connection for pes planus and dizziness and a greater 
initial disability rating for choloracne.  

In September 2008, the Board remanded the pes planus claim 
for development.

In July 2009, the RO received new medical evidence pertinent 
to service connection for dizziness.  The Veteran has 
requested initial RO review of this evidence.  Thus, the 
claim will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus existed prior to active military 
service, as noted on the enlistment examination report.  

2.  The Veteran was treated for bilateral pes planus during 
active service.

3.  Clear and unmistakable evidence that bilateral pes planus 
was not aggravated during active military service has been 
submitted.  

4.  Chloracne has been manifested throughout the appeal 
period by intermittent pain and itching and by deep nodules 
and occasional cysts affecting less than 40 percent of the 
face and neck.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, (2009).

2.  The criteria for an initial schedular rating greater than 
10 percent for chloracne are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Adequate 
notice was sent to the Veteran in January 2007, prior to the 
initial unfavorable decision.  Thus, no timing error 
occurred.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  A January 2007 notice letter 
and September and December 2008 notice letters provide such 
notice. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports and other 
pertinent evidence.  The claimant was afforded VA medical 
examinations.  A hearing has not been requested.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

Service Connection for Bilateral Pes Planus

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  

For any wartime service, and for peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2009).  Aggravation [of a preexisting injury or disease] may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2009); but see VAOPGCPREC 3-2003.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  The presumption of aggravation 
arises instantly and does not require evidence of an increase 
in disability.  Cotant v. Principi, 17 Vet. App. 116, 132 
(2003); VAOPGCPREC 3-2003.  

This case presents a diagnosis of third degree (most 
pronounced) pes planus at entry in active military service.  
Although third degree pes planus is noted, the feet were 
asymptomatic at entry.  

During basic training in December 1965 at Fort Leonard Wood, 
both arches became symptomatic.  Daily ace wraps were 
supplied.  No further arch problem was noted during service.  
The Veteran completed a medical history questionnaire during 
his separation physical examination in November 1968 and 
checked "no" to a history of foot trouble.  An examination 
was conducted at separation wherein the lower extremities and 
feet were reported as normal.   

Because third degree pes planus is noted at entry, the 
presumption of soundness at entry does not attach.  Third 
degree pes planus pre-exits active military service.  The 
next question is whether pre-existing 3rd degree pes planus 
was aggravated during active military service.  

It is important to note that a Veteran claiming service 
connection for a pre-existing condition on an aggravation 
bases has a light burden of proof under the law.  According 
to Court in Cotant, supra, a presumption of aggravation 
arises instantly.  The Court further explained that the 
Veteran is not required to produce evidence of an increase in 
disability during active military service and the Veteran is 
not required to show aggravation.  These facts are presumed.  
Moreover, VAOPGCPREC 3-2003, states that to obtain the 
benefit of the presumption, a veteran need not first show an 
increase in disability during active service, nor is there a 
prerequisite minimum number of days of active service, such 
as is required for presumptive service connection for certain 
chronic diseases.  In other words, the presumption of 
aggravation arises instantly.  

It is the Government that shoulders an onerous burden of 
proof. To overcome the presumption of aggravation, VA must 
show by clear and unmistakable evidence that pes planus was 
not aggravated by active military service.  Cotant, supra.  

In this case, the Veteran underwent VA podiatry examination 
in December 2008.  The podiatrist offered a diagnosis of 
bilateral pes planus with left plantar corn and mild subtalar 
degenerative joint disease.  The podiatrist concluded, based 
on STRs and history of symptoms, that it is "less likely as 
not aggravated beyond normal progression by military 
service."  

The above medical opinion appears to be based on correct 
facts and supported by rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is accorded no weight); 
also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical 
opinion based upon an inaccurate factual premise has no 
probative value).  However, while this negative VA medical 
opinion indicates that pes planus was unlikely to have been 
aggravated during active service, the question for resolution 
is whether all the evidence, when considered together, meets 
the threshold of "clear and unmistakable" evidence of no 
aggravation.  Because the Veteran had no arch-related 
complaint after basic training, and because there is no 
mention of an arch-related complaint for decades thereafter, 
the evidence therefore demonstrate clearly and unmistakably, 
that is, undebatably, that no aggravation during active 
service had occurred.   

As the Court has stressed, in order for service connection to 
follow, three elements must be satisfied.  Rose v. Principi, 
11 Vet. App. 169, 172 (1998) (applying three elements for 
service-connection claim from Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) (holding that claim required "competent 
evidence of current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and, of a nexus between the in-
service injury or disease and the current disability (medical 
evidence)"), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Applying the above to this case, aggravation of a preexisting 
disease, the second element discussed above, has not been 
established, even though the presumptive provisions are 
generous.  After considering all the evidence, the Board 
finds that the preponderance of it is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Service connection for pes planus is therefore 
denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of a 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.

In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.   

Chloracne is rated 10 percent disabling for the entire appeal 
period under Diagnostic Code 7829.  Under Diagnostic Code 
7289, regardless of the extent of coverage, chloracne that is 
superficial (comedones, papules, pustules, superficial cysts) 
is rated noncompensably.  Deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck, or; deep acne other than on the face or neck, 
warrants a 10 percent rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck warrants a 30 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7829 (2009).  

A May 2006 VA dermatology compensation examination report 
reflects intermittent itching associated with chloracne of 
the face.  Intermittent pain is also noted.  The chloracne 
was manifested by blackhead comedones that were superficial 
and covered less than 40 percent of the face and neck.  The 
examiner stated that this did not significantly affect the 
Veteran's employment.  

A November 2006 VA dermatology consultation report contains 
evidence of a flare-up of the condition.  A larger chloracne 
cyst under the right lower eyelid had to be extracted.  

A March 2009 VA dermatology compensation examination report 
reflects that the Veteran reported a worsening of the skin 
condition since the previous examination.  The examiner had 
color photographs taken.  The lesions were described as 
multiple pinpoint blackheads of the cheeks, bridge of nose, 
and below the eyes.  They were superficial.  Greater than 5 
percent but less than 40 percent of exposed area was affected 
and less than 5 percent of total body area was affected.  
There was no significant effect on the Veteran's usual 
occupation.

From the above facts, it is evident that chloracne has been 
manifested throughout the appeal period by intermittent pain 
and itching and by deep nodules and occasional cysts 
affecting less than 40 percent of the face and neck.  
Comparing these manifestations with the criteria of the 
rating schedule, the criteria for a schedular rating greater 
than 10 percent under Diagnostic Code7829 are not more nearly 
approximated.  This is because a skin condition affecting at 
least 40 percent of the face and neck is not shown. 

Although the Veteran reported a worsening of chloracne during 
the appeal period, the evidence does not contain factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial schedular disability rating greater than 10 
percent for chloracne of the face and neck is therefore 
denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the chloracne disability has not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for bilateral pes planus is denied.  

An initial rating greater than 10 percent for chloracne is 
denied. 


REMAND

Following issuance of a statement of the case (SOC), a 
pertinent VA medical opinion was associated with the record.  
The RO has not had the opportunity to review the pertinent 
evidence.  The Veteran has elected to exercise his right to 
initial RO consideration and has specifically requested that 
the RO review the evidence.  Thus, a remand will be necessary 
for this procedural safeguard.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

 1.  The RO should re-adjudicate the claim for 
service connection for dizziness, specifically 
considering the July 2009 VA medical opinion.  If 
the benefit sought remains denied, the RO should 
issue a Supplemental Statement of the Case and 
offer the Veteran and his representative 
opportunity to respond thereto.
 
 2.  Thereafter, if indicated, the case should be 
returned to the Board for adjudication.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


